Citation Nr: 1501639	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  02-15 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to Type II Diabetes Mellitus and herbicide exposure.  

2.  Entitlement to service connection for cataracts, including as secondary to the Type II Diabetes Mellitus and herbicide exposure.  

3.  Entitlement to service connection for small and large bowel resection, including due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	Chisholm, Chisholm and Kilpatrick, Attorneys


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974, including a tour in Vietnam from June 1969 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Pertaining to the current claims on appeal, in a June 2007 decision the Board denied the petition to reopen the claim for service connection for small and large bowel resection and as well denied the claims for service connection for hypertension and cataracts.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), to the extent it was unfavorable in not reopening the claim concerning the small and large bowel resection and in denying service connection for hypertension and cataracts.

In a March 2008 Order, the Court granted a Joint Motion asking the Court to vacate the Board's decision denying these claims and to remand them to the Board for further development and readjudication, indicating the Veteran needed to be provided the opportunity for a hearing concerning these claims.  Thus, to comply with the Court's Order, the Board in turn remanded these claims to the RO via the Appeals Management Center (AMC) in September 2008.  The Veteran and his daughter subsequently testified at a hearing at the RO in support of these claims in February 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

In April 2009, the Board again remanded these claims to the RO via the AMC for still additional development and consideration.  In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny these claims and returned the file to the Board for further appellate review of them.  

In a July 2011 decision, the Board found that new and material evidence had been submitted to reopen the claim for service connection for small and large bowel resection.  The Board therefore reopened this claim, but then proceeded to remand it for a VA examination and medical nexus opinion.  The remaining claims also were remanded for VA examinations and medical nexus opinions.  

In an April 2013 decision since issued, the Board denied the claim for service connection for small and large bowel resection.  The Board instead deferred consideration of the claims for service connection for hypertension and cataracts because they were found to be inextricably intertwined with an additional claim of entitlement to service connection for Type II Diabetes Mellitus.

In a June 2013 rating decision, the RO granted service connection for the Type II Diabetes Mellitus, since presumptively associated with the Veteran's presumed exposure to herbicides (specifically, the dioxin in Agent Orange) while in Vietnam, and assigned a 10 percent rating for this disease retroactively effective from April 26, 2013.  Thereafter, in a December 2013 decision, the Board again remanded the claims for service connection for hypertension and cataracts, including as secondary to the now service-connected Type II Diabetes Mellitus and herbicide exposure, because the VA medical opinions obtained in November 2012 and October 2013 were inadequate because they were not responsive to the Board's remand directives.  These claims are now again before the Board.

Meanwhile, the Veteran appealed the April 2013 Board decision denying his remaining claim for service connection for small and large bowel resection to the Court/CAVC.  The parties to that appeal filed a Joint Motion for Partial Remand asking the Court to vacate the Board's decision concerning this claim and to remand it to the Board for further development and readjudication.  The Court issued an Order in January 2014 granting that Joint Motion for Partial Remand and since has returned the file to the Board for proceedings consistent with it.  

In this decision, the Board is deciding the claim for service connection for hypertension but again remanding the claims for service connection for cataracts and small and large bowel resection for even further development.  


FINDING OF FACT

The Veteran's hypertension is being exacerbated by his service-connected Type II Diabetes Mellitus.  


CONCLUSION OF LAW

His hypertension is secondary to his Type II Diabetes Mellitus since being aggravated by this service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting this claim.  The Board resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  

II.  The Merits of this Service-Connection Claim

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing service, was aggravated during service - that is, worsened beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including hypertension, will be presumed to have been incurred in service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however.

Service connection on a direct basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).   

Hypertension is not one of the diseases presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The provisions of 38 C.F.R. § 3.309(e) were amended during the pendency of this appeal in order to include additional presumptive diseases, but not hypertension.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).  The additional diseases presumptively associated with exposure to herbicide agents are chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  But the new provisions make clear that hypertension is not included in the term "ischemic heart disease."  Note 3 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  See 75 Fed. Reg. at 53204-05 (explaining that hypertension is not part of the accepted medical definition of ischemic heart disease).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Regardless however of whether a claimed disability is recognized under 38 U.S.C.A. § 1116 as a disease presumptively associated with herbicide agent exposure, a Veteran is not precluded from presenting evidence that the claimed disability is nonetheless due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to service connection on this alternative secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, at 448.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006, however, so during the pendency of this appeal.  And the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be competent and credible evidence of a current disability, evidence of a service-connected disability, and evidence of a nexus between the service-connected disability and other currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection as mentioned already is in effect for Type II Diabetes Mellitus, and the Veteran's claim for service connection for hypertension is predicated on the notion that this additionally claimed disease is secondary to his already service-connected Type II Diabetes Mellitus, which, again, means caused or being aggravated by this service-connected disability.  Medical evidence is generally, though not always, needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).  

Recent results from a hypertension Disability Benefits Questionnaire (DBQ) reflect a confirmatory diagnosis of hypertension.  See the February 2014 DBQ.  Therefore, the present existence of disability owing to this disease has been established, meaning resolution of this claim instead turns on whether there also is probative evidence indicating this disease is related or attributable to the Veteran's military service, including secondarily by way of his service-connected Type II Diabetes Mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) reflect no complaints, treatment, or diagnosis of hypertension.  During a June 1971 reenlistment examination, clinical evaluation of his heart was normal, and his blood pressure while sitting was 120/74.  See the June 1971 report of medical examination.  Similarly, during his September 1974 military discharge examination, clinical evaluation of his heart continued to be normal, and his blood pressure while sitting was 112/60, so again within normal limits.  See the September 1974 report of medical examination.  

But since his discharge from service, a March 2002 VA examination report notes a relevant medical history of hypertension.  His blood pressure during that more recent examination was 160/100, and hypertension was diagnosed.  

Even more recent VA outpatient treatment records show intermittent treatment for hypertension.  During  a November 2003 VA examination, the Veteran recounted to the examiner that the initial diagnosis of hypertension was in 2001 and that medication was prescribed for treatment of it.  After physical examination, there again was this diagnosis of hypertension.  Similarly, the report of a November 2009 VA examination also shows a diagnosis of hypertension.  That VA examiner observed the Veteran initially had received this diagnosis in 2002, and that the disease since had been managed with two medications.  In responses to an October 2013 DBQ concerning the Veteran's service-connected Type II Diabetes Mellitus, the examiner indicated the Veteran did not have any recognized complications of his diabetes, so presumably including hypertension.

There are several other equally competent and credible medical opinions in the file, however, also addressing the etiology of the Veteran's hypertension.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In September 2012, a VA examiner reviewed the Veteran's claim file and provided a medical opinion regarding whether he had Type II Diabetes Mellitus and concerning the etiology of his hypertension.  After reviewing the claims file, that examiner concluded that, because the Veteran did not at the time have a diagnosis of Type II Diabetes Mellitus, his hypertension could not have been caused by or the result of his claimed diabetes.  But as that examiner had failed to provide an opinion also as to whether the Veteran's hypertension instead was directly or presumptively caused by or related to his military service, including due to herbicide exposure as had been requested in the Board's July 2011 remand, a supplemental medical nexus opinion was obtained.  

In November 2012, a VA physician provided this additional medical opinion regarding the etiology of the Veteran's hypertension.  In reviewing the Veteran's medical history, this VA physician observed the Veteran had been diagnosed with hypertension and placed on anti-hypertensive medication.  This commenting VA physician further indicated that, from approximately 2007 to 2012, the Veteran's hypertension had been controlled with prescribed medication, and in October 2012 a blood pressure reading was recorded as 111/68.  She also noted the Veteran had a history of alcohol, cocaine, and marijuana abuse, and laboratory testing conducted had failed to show a then current diagnosis of diabetes mellitus.  So after reviewing the claims file and clinical files from the Compensation and Pension Record Interchange (CAPRI), she concluded that it was less likely than not that the Veteran's controlled hypertension was incurred in or caused by his service or proximately due to diabetes mellitus.  She explained that the STRs were unremarkable for any findings of hypertension, also noting that the diagnosis of hypertension originated in 2002, approximately 30 years after conclusion of the Veteran's military service.  She additionally indicated that the delay in symptomatology was less likely than not to be proximately related to the Veteran's military exposure, including herbicide exposure.  She added that, based on medical literature, symptoms and adverse effects of cocaine toxicity can include hypertension and, as such, "careful consideration as to his etiology of hypertension should be re-considered."  Finally, because service connection had not been granted at the time of that report for Type II Diabetes Mellitus, she additionally indicated that, because there is no primary systemic disease, i.e., in this case Type II Diabetes Mellitus, there is no linkage to the development of hypertension.  Therefore, she surmised, the Veteran's hypertension is not due to an underlying primary disease caused by exposure to herbicides or to his military service.  

But as already alluded to, service connection since has been granted for Type II Diabetes Mellitus in a June 2013 rating decision.  As such, in February 2014, the Veteran was afforded another VA examination for additional medical comment concerning the etiology of his hypertension - including in terms of its potential secondary relationship with his now service-connected diabetes.  After reviewing the claims file and conducting an objective physical examination, the VA examiner confirmed the hypertension diagnosis and, as importantly, concluded that the Veteran's hypertension is "at least as likely as not" proximately due to or the result of his service-connected Type II Diabetes Mellitus.  This most recent examiner explained that the Veteran suffers from "[h]ypertension in the presence of nephropathy[,]" as treatment records show diagnosis of hypertension in 2002 and he had abnormal microalbumin in 2001 and 2012.  In other words, his hypertension is a complication of his service-connected Type II Diabetes Mellitus, and can exist prior to the diagnosis of diabetes mellitus and after.  

Ultimately, then, both the opinions for and against this claim are supported by adequate bases, in turn meaning the evidence is at least in equipoise as to whether the Veteran's hypertension is being aggravated by his service-connected Type II Diabetes Mellitus, even on the chance the diabetes did not necessarily cause his hypertension.  Therefore, resolving all reasonable doubt in his favor, the Board finds that service connection for his hypertension is warranted as secondary to his diabetes.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).  Rather, this need only be an as likely as not proposition, which in this particular instance it is for the reasons and bases discussed.

As service connection has been established for the hypertension as secondary to a service-connected disability - namely, the Type II Diabetes Mellitus - the issue of whether the Veteran's hypertension is directly or otherwise presumptively related to his military service, including this presumed herbicide exposure, is moot.  


ORDER

Service connection is granted for hypertension as secondary to service-connected Type II Diabetes Mellitus.



REMAND

Unfortunately, further development is still warranted regarding the remaining claims that also are on appeal.

As for the Veteran's cataracts also being claimed, including as secondary to his Type II Diabetes Mellitus and herbicide exposure, the Board previously remanded this claim in December 2013 for a VA compensation eye examination and opinion.  However, after reviewing the claims file, the Veteran was never scheduled for a VA eye examination.  According to the Compensation and Pension (C&P) Exam Inquiry report, dated in February 2014, the most recent scheduled eye examination was conducted and completed in July 2011.  Thus, on remand, he must be scheduled for this additionally-requested VA eye examination.  

Regarding his small and large bowel resection, the Veteran had a VA examination in August 2011 for a medical nexus opinion concerning the etiology of this still additional disability.  After reviewing the claims file and physical examination, the examiner diagnosed ischemic bowel disease.  The examiner explained that, because the Veteran's STRs show no evidence of abdominal issues or small or large bowel problems in service, the current ischemic bowel disease was not caused by or the result of the Veteran's military service, including his exposure to herbicides

The January 2014 Joint Motion for Partial Remand, however, finds the opinion inadequate for VA decision purposes.  Specifically, in rendering that unfavorable opinion, the examiner pointed only to the lack of in-service documentation of abdomen and bowel complaints, which is insufficient rationale to support this finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to a service-connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Consequently, the Veteran should be scheduled for another examination so that the necessary supplemental medical comment can be offered regarding the etiology of his small and large bowel resection that does not rely solely on the lack of evidence from during his service.  

Accordingly, these remaining claims are again REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA eye examination for his claimed cataracts.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability.  Following completion of the examination and review of the claims file, the following must be addressed:

The likelihood (likely, as likely as not, or unlikely) that the Veteran's eye disability, including especially his cataracts, is secondary to his service-connected Type II Diabetes Mellitus, meaning proximately due to, the result of, OR aggravated by this service-connected disability.

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  


As well, the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Also schedule the Veteran for a VA intestines (large and small) examination.  The claims file, including a complete copy of this remand, must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability.  Clarify all current small or large bowel disorders by specifying the present diagnosis(es).  


Assuming there is a present diagnosis of a bowel disorder, the examiner must provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that any current bowel disorder was incurred during or is otherwise related or attributable to the Veteran's military service, including herbicide exposure.  

In making this determination, the examiner should consider the Veteran's lay statements alleging he progressively developed relevant symptoms during the many years since his service, to the point that he eventually had to have surgery for resection.  In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service gastrointestinal complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion).  

If, like the prior C&P examiner, this additional examiner believes the absence of any relevant complaints or diagnosis in service is significant, it is permissible to consider this in his/her ultimate determination, just cannot be the only or sole reason for disassociating the currently-claimed disability from the Veteran's service.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part. If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.


(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred. In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


